Use theCase
        Tab1:21-cr-00024-EGS
             key to move from    field 34
                             Document  to field on this form.
                                          Filed 08/10/21 Page 1 of 1                               CO-290
 Notice of Appeal Criminal                                                                       Rev. 3/88



          United States District Court for the District of Columbia

 UNITED STATES OF AMERICA                           )
                                                    )
                       vs.                          )        Criminal No. 1:21-CR-00024 (EGS)
                                                    )
  Robert Gieswein                                   )


                                      NOTICE OF APPEAL

                                                   Robert Gieswein
Name and address of appellant:
                                                   Correctional Treatment Facility (CTF)
                                                   1901 E St. SE
                                                   Washington, D.C. 20003


Name and address of appellant’s attorney:          Ann Mason Rigby
                                                   Office of the Federal Public Defender EDVA
                                                   1650 King Street, Suite 500
                                                   Alexandria, VA 22314


Offense: 18:1512(c)(2); 18:111(a)(1) and (b); 18:1361, 2; 1752(a)(1) and (b)(1)(A)

Concise statement of judgment or order, giving date, and any sentence:
     Order denying Mr. Gieswein's motion for release from custody (entered July 27, 2021).



Name and institution where now confined, if not on bail:       District of Columbia Correctional Treatment Facility


        I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.
    08/10/2021                                        Robert Gieswein
 DATE                                               APPELLANT
                                                      /s/ Ann Mason Rigby
                                                    ATTORNEY FOR APPELLANT

GOVT. APPEAL, NO FEE
CJA, NO FEE                  ✔
PAID USDC FEE
PAID USCA FEE
Does counsel wish to appear on appeal?                          YES ✔            NO
Has counsel ordered transcripts?                                YES ✔            NO
Is this appeal pursuant to the 1984 Sentencing Reform Act?      YES              NO ✔
